Citation Nr: 0316508	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to March 1972, 
including a tour in Vietnam from November 1971 to March 1972.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.


REMAND

The RO has denied this claim because the veteran has no 
record of combat service, and the RO has been unable to 
verify his claimed in-service stressor of coming under and 
returning enemy fire while serving as an amphibious boat 
(Mike Boat) operator in Vietnam in the Mekong Delta area.  

The Board has determined that additional development is 
necessary in this case.  Accordingly, this claim is REMANDED 
for the following:

1.  Efforts should be made to contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), and request 
the veteran's unit records (the U.S. 
Army, 523rd Engineer Company, PC) for the 
period of November 4, 1971, to March 28, 
1972.  These records should then be 
associated with the claims folder.  

2.  After the above development has been 
completed to the extent possible, the 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative, in 
accordance with VA law.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The veteran 
may submit any additional evidence and argument which he 
desires to have considered in connection with the claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


